Case 4:16-cv-01775 Document 71 Filed on 03/01/21 in TXSD Page 1 of 5




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                 March 02, 2021
                                                               Nathan Ochsner, Clerk
Case 4:16-cv-01775 Document 71 Filed on 03/01/21 in TXSD Page 2 of 5
Case 4:16-cv-01775 Document 71 Filed on 03/01/21 in TXSD Page 3 of 5
Case 4:16-cv-01775 Document 71 Filed on 03/01/21 in TXSD Page 4 of 5
Case 4:16-cv-01775 Document 71 Filed on 03/01/21 in TXSD Page 5 of 5
